This case was affirmed at a former day of this term, and now comes before us on motion for rehearing.
Appellant criticises the allusion by the court, in its opinion, in stating that appellant was working for Bart Carnes, whose case was *Page 541 
affirmed at the present term of this court for selling intoxicating liquors. He calls our attention to the record, and shows that there is nothing in this record showing same; that he understands there was a case against one Bart Carnes affirmed at this term from another county, but not from Brown County, and he challenges the right of this court to take cognizance that it is the same Bart Carnes, or that this court can take judicial cognizance or jurisdiction in any other case to the prejudice of appellant. We note in the opinion that some allusion was made of the character suggested by appellant, but it was a mere reference. We agree with appellant that this court could not assume that it was the same Carnes, or that this court could take cognizance of another case in the trial of this, when such other case constitutes no part of the record in this case.
Appellant insists that the court, while passing in a comprehensive way upon all of the assignments, failed to single out and discuss any particular assignment, and he urges that some of the assignments relied on by him constitute reversible error. On a careful examination of the assignments we are inclined to agree to appellant's contention. We do not believe that the court presented, in the charge given, appellant's real defense, and this defense was embraced in a special charge, which was asked and refused, to which action of the court appellant excepted. Said charge is as follows: "You are instructed that if you believe from the evidence that the witness L.W. Clark ordered a quart of whisky from the defendant on the date charged and that the defendant received such order to forward to Chas. Low at Ballinger and that the defendant thereafter saw said Chas. Low and asked him to phone in said order and Low agreed to do so, and thereafter said order could have been received by due course of transportation, the witness Bart Carnes told the defendant, that said Clark's whisky had come and the defendant relying on said statement and believing same to be true, delivered the witness Clark the quart of whisky in good faith, believing it to be the whisky ordered by said Clark, or if you have a reasonable doubt as to whether such are the facts you cannot convict defendant for the delivery of the quart of whisky." This charge pertinently presented appellant's defense, and should have been given.
Appellant raises another question, which we think is fatal to this conviction. This question was brought to the attention of the court by appellant in a motion in arrest of judgment. Appellant showed to the court that the complaint and information in this case charged appellant with violating the local option law of Brown County, voted on and passed in 1903. The record introduced by the State showed the passage and adoption of local option in said County of Brown in September, 1903. Appellant in support of his motion offered to show to the court in evidence the proceedings of an election on local option held in Brown County on the 15th of September, 1906. We have examined the record of said proceedings offered by appellant in testimony (see bill of exceptions No. 10) and they appear regular and show a legal *Page 542 
election in said county on said 15th of September, 1906, and as subsequent declaration by the commissioners court of the result and publication thereof, all in regular and legal form, constituting a legal and valid election in said county. The object and purpose on the part of appellant by this procedure was to show that local option was in force in Brown County, by virtue of the law passed in 1906, at the time the alleged commission of the offense against appellant, and that, therefore, he could not be prosecuted under the law of 1903, which had been abrogated and superseded, and we hold that appellant's contention is correct, the State having alleged the passage and adoption of a special local option law in 1903, which was altogether unnecessary, it was required to prove same, and when appellant showed that said law was abrogated and superseded by the law of 1906, a prosecution under the law of 1903 could not be maintained. The exact question has not been before this court previously, although in several cases questions involving two elections have been before the court. This case turns purely upon a question of pleading, appellant having alleged a special law passed at a certain time, was required to prove same as laid.
The rehearing is granted, the affirmance set aside, and the judgment reversed and the cause remanded.
Reversed and remanded.
Brooks, Judge, Absent.